Citation Nr: 1808568	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  95-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a jaw disability, to include temporomandibular joint disorder (TMJ).

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to the service-connected lumbar spine disability (claimed as nerve damage to the lower extremities).

3.  Entitlement to service connection for orthostatic hypotension (claimed as a seizure disorder).

4.  Entitlement to service connection for erectile dysfunction (claimed as impotency).

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), (claimed as an esophagus disability, peptic ulcer disease, gastral indigestion, and stomach condition).

6.  Entitlement to service connection for an eye disability, manifested by a burning sensation (claimed as burning eyes). 

7.  Entitlement to service connection for a respiratory disorder, to include chronic cough.  

8.  Entitlement to service connection for a bilateral knee disorder. 

9.  Entitlement to service connection for a left index finger disorder. 

10.  Entitlement to service connection for a cervical spine disorder. 

11.  Entitlement to service connection for hair loss of the lower extremities. 

12.  Entitlement to service connection for epidermal lesions of the back.

13.  Entitlement to service connection for anxiety disorder, to include sleep impairment (claimed as insomnia).

14.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to April 1984.  A January 1986 Administrative Decision found that the period of service from October 19, 1979, to April 13, 1984, was terminated under conditions which preclude the payment of Department of Veterans Affairs (VA) benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a VA Regional Office (RO) in Montgomery, Alabama.

Representation and Docket Number

The Veteran was previously represented by a private attorney on the issues of entitlement to service connection for a low back and jaw disabilities.  See November 2016 VA Form 21-22a.  In a May 2017 VA Form 21-22a, the Veteran's private attorney indicated that his representation was limited to the low back disability only.  As the low back disability claim has been granted (see June 2017 rating decision), the private attorney is no longer representing the Veteran on any of the issues currently on appeal.  As such, DAV is the appropriate representative.  

Moreover, given that the Veteran previously had two representatives assigned to different claims, the appeal came to the Board under two separate docket numbers.  However, given that the private attorney is no longer representing the Veteran on any claims currently on appeal, the claims have been merged into one appeal and given the older of the two docket numbers, as noted on the cover page of this decision.  This assignment of the oldest docket number does not prejudice the Veteran as it preserves his place on the docket for any issues that are returned to the Board.

Procedural History of Jaw Disability

The Veteran's claim for service connection for a jaw disability has been pending since May 1993 because the Veteran is currently incarcerated until 2023.  See October 2017 brief from Veteran's former representative (noting that the Veteran is to be released in 2023).  The Veteran's incarceration has made it difficult to fully develop the Veteran's claim.  Despite various efforts by VA to schedule a VA examination, the former representative's brief indicated that the correctional facility has not cooperated with VA's attempts to have the Veteran transported to a VA medical center.  

By way of procedural background, in a May 1995 rating decision, the RO denied service connection for a jaw disability.  Subsequently, the Board remanded the claim for further development (to obtain a VA examination) in February 1997, August 2000, and September 2007.  In October 2009, the Board denied the Veteran's claim for service connection for a jaw disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an August 2010 Order of the Court vacated the decision denying the claim and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  The Board again remanded the claim in June 2011.

In November 2015, the Board again remanded the claim for service connection for a jaw disability in order to again attempt to schedule the Veteran for a VA examination.  Although the Veteran was scheduled for a VA examination in May 2017, he did not attend.  The Veteran's former representative has indicated that the correctional facility is not permitting the Veteran to leave the facility in order to participate in the examination.  As such, the claim has again been returned to the Board.  

At any rate, there is no prejudice to the Veteran in his inability to attend a VA examination due to his incarceration because, for the reasons discussed below, the Board is granting the claim for service connection for TMJ.  

Other Procedural Issues

In November 2015, the Board remanded the issues for service connection for bilateral lower nerve damage (now characterized as radiculopathy), service connection for impotency (now characterized as erectile dysfunction), service connection for a gastrointestinal disorder (to include an esophagus disability), service connection for a respiratory disorder, service connection for hair loss of the lower extremities, service connection for epidermal lesions of the back, service connection for insomnia, service connection for headaches, and whether new and material evidence had been received to reopen the claim for service connection for anxiety disorder.  Specifically, the Board remanded these issues in order to afford the Veteran a Board hearing as requested in his December 2013 VA Form 9.  Thereafter, the Veteran, through his representative, withdrew his hearing request.  See August 2017 and January 2018 statements from Veteran's former and current representatives.   As such, the Board may proceed with adjudication of these claims without a hearing on these claims.  

As for the claims for service connection for orthostatic hypotension (claimed as a seizure disorder), service connection for an eye disability (claimed as burning eyes), service connection for a bilateral knee disorder, service connection for a left index finger disorder, and service connection for a cervical spine disorder, the Board notes that these issues were initially denied by the AOJ in a September 2014 rating decision.  The Veteran filed a timely Notice of Disagreement in October 2014, and the RO issued a Statement of the Case in January 2016.  In March 2016, the Veteran filed his timely substantive appeal and requested a hearing before the Board.  As noted above, the Veteran, through his representative, withdrew his hearing requests.  See August 2017 and January 2018 statements from Veteran's former and current representatives.  

The Board further notes that, although it does not appear that these issues have been certified to the Board, the Board takes jurisdiction in light of the perfected appeal.  A review of the claims file does not appear to show that the RO is taking further action on these issues and the Veteran has withdrawn his hearing requests.  As such, the Board is exercising its jurisdictional discretion and accepts jurisdiction over these issues at this time. See 38 C.F.R. § 19.35 (2017) (noting that certification of issues on appeal by the RO is for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).
 
With respect to the Veteran's anxiety disorder claim, the RO denied service connection for a "nervous condition" in February 1986, and a subsequent RO decision in June 2010 denied reopening the claim as new and material evidence had not been submitted.  However, having reviewed the history of the claim, the Board finds that the Veteran's current claim involves a new diagnosis of "generalized anxiety disorder."  Although symptoms of anxiety were discussed in the previous denial of the Veteran's claim for service connection for a nervous disorder, this current claim is based on a new diagnosis, and thus new and material evidence is not necessary to consider it.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is to be treated as a new claim, obviating the need for new and material evidence).  As such, the Board has captioned the claim above as entitlement to service connection for an anxiety disorder as a new claim.

Moreover, following the most recent May 2017 Supplemental Statement of the Case and January 2016 Statement of the Case, new lay and medical evidence has been received.  The Board finds, however, that this evidence is either irrelevant to the issues decided herein or is redundant and/or duplicative of prior medical evidence and, thus, waiver of AOJ consideration of this evidence is not necessary.  38 C.F.R. § 20.1304 (c).  Moreover, review by the RO is waived for evidence submitted by the Veteran, as his substantive appeal was received after February 2, 2013.  
38 U.S.C. § 7105; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.

Additionally, the Board notes that the issues involving service connection for lymphocytic leukemia and an increased rating for the service-connected lumbar spine disability are also part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the record shows that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

The issue of entitlement to service connection for headaches, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with left-sided TMJ in service in April 1976.

2.  The Veteran has a current jaw disability manifested by pain, popping, and difficulty opening his mouth when eating. 

3.  The evidence is in equipoise as to whether the Veteran's jaw disability was incurred in service.

4.  The Veteran has currently diagnosed lower extremity radiculopathy associated with the service-connected lumbar spine disability. 

5.  The evidence is in equipoise as to whether the Veteran's orthostatic hypotension
first manifested in service and was incurred in service.

6.  The evidence is in equipoise as to whether the Veteran's erectile dysfunction first manifested in service and was incurred in service.

7.  The Veteran has a diagnosis of GERD; symptoms of which first manifested in service. 

8.  The Veteran has not been diagnosed with an eye disability manifested by symptoms of burning.

9.  The Veteran has not been diagnosed with a respiratory disability, to include a diagnosis associated with symptoms of chronic cough. 

10.  The Veteran does not have a currently diagnosed knee disability. 

11.  The Veteran does not have a currently diagnosed left index finger disability. 

12.  The Veteran does not have a currently diagnosed cervical spine disability during the appeal period. 

13.  The Veteran has not been diagnosed with a disability manifested by hair loss of the lower extremities.

14.  The Veteran has not been diagnosed with a disability manifested by epidermal lesions.

15.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), and the anxiety and sleep impairment he experiences as a consequence of this disability are contemplated by the 50 percent disability rating already assigned; there is no competent and credible evidence that he has additional disability involving anxiety disorder and insomnia that is not already compensated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a jaw disability, diagnosed TMJ, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for bilateral lower extremity radiculopathy as secondary to the service-connected lumbar spine disability have been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for orthostatic hypotension (claimed as a seizure disorder) have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for erectile dysfunction (claimed as impotency) have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for a gastrointestinal disorder, to include GERD, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for an eye disability, manifested by symptoms of burning, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for a respiratory disorder, to include symptoms of chronic cough, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for service connection for a left index finger disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

11.  The criteria for service connection for hair loss of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).

12.  The criteria for service connection for epidermal lesions of the back have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).

13.  The criteria for service connection for anxiety disorder, with sleep impairment (claimed as insomnia) have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  The claims for entitlement to service connection for TMJ, radiculopathy of the lower extremities, orthostatic hypotension, erectile dysfunction, and a gastrointestinal disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claims for service connection for an eye disability, respiratory disorder, bilateral knee disorder, left index finger disorder, cervical spine disorder, hair loss of the lower extremities, and epidermal lesions of the back, the Board notes that the Veteran's service treatment records, VA treatment records, and medical records from the Veteran's correctional facility have been obtained and associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded VA examinations regarding these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that the Veteran has submitted no evidence, other than his own lay statements, showing an indication that he has current medical diagnoses pertaining to his eyes, respiratory system, knees, finger, cervical spine, and skin (including hair loss).  As explained below, the Veteran is not competent to provide medical diagnoses pertaining to these claimed disorders.  Accordingly, the Board finds that no further development of those claims is required.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
    
    Service Connection Analysis for Jaw Disability

The Veteran's claim for service connection for a jaw disability has been pending for more than 20 years due to, in part, VA's difficulty in obtaining a VA examination as a result of the Veteran's incarceration.  Nonetheless, the Board finds that the evidence currently of record, which includes treatment records from the Veteran's correctional facility, places the evidence at least in equipoise as to whether the Veteran's jaw disability was incurred in service. 

The evidence reflects that during service, the Veteran was diagnosed with left-sided TMJ dysfunction in April 1976.  

Following service separation, the evidence includes an August 1995 examination from Dr. H. D. from the Bay Area Medical Rehab Center.  During the evaluation, the Veteran reported throbbing, shooting, sharp pain in his jaw.  

An April 2004 x-ray of the left mandible revealed no acute findings.  The temporomandibular joint was noted to be unremarkable. 

The only medical opinion of record consists of an October 2005 VA medical opinion.  The examiner reviewed the claims file and determined that there was insufficient evidence to declare with "absolute certainty" whether a jaw condition does or does not exist.  The examiner noted that there was no evidence of trauma to the jaw in service.  The examiner reported that in April 1976 TMJ was annotated in the medical record.  However, there was no evidence or mention of any clicking, popping, crepitus, locking, limitation of movement, or deviations on opening.  No radiographs were obtained at that time.  The examiner stated that during 1995 oral testimony the Veteran reported that he experienced severe pain when he bent over.  Those symptoms were reported in several statements contained in the claims file.  The examiner noted that was symptomatic of a sight condition and not a jaw condition and should be evaluated by an ear, nose, and throat physician.  The examiner concluded that there was no evidence to support a claim or deny a claim for the existence of a jaw condition. 

Treatment records from the correctional facility include a January 2012 note where the Veteran reported problems with his jaw.  Specifically, the Veteran indicated that he had popping of the jaw and sometimes could not open his mouth wide enough to eat.  In a September 2013, the Veteran underwent x-rays of the mandible.  Results showed no definite mandibular fracture or lystic lesion.  There were no radiographically evident abnormalities of the mandible.  

Although there are no confirmed medical findings demonstrating a TMJ disorder, the Board finds that symptoms associated with TMJ are capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 

Despite VA's inability to obtain a VA examination for the Veteran's jaw disorder due to his incarceration, the Board finds that the Veteran has consistently reported jaw symptoms, including pain, popping, and difficulty opening his mouth.  See August 1995 examination from Dr. H. D., November 1995 hearing transcript, and January 2012 treatment record from correctional facility.  In addition, as noted, the Veteran was diagnosed with TMJ in service and has competently and credibly reported continuity of his symptoms.  Moreover, although the October 2005 VA medical opinion indicated that there was insufficient evidence to declare with "absolute certainty" whether a jaw condition did or did not exist, this is not the appropriate legal standard for VA purposes.  In other words, the evidence need only show that the Veteran, at least as likely as not, has a jaw disability that is related to service or incurred in service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's jaw disorder, diagnosed as TMJ, was incurred in service.  As such, service connection for a jaw disability is warranted.  38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Lower Extremity Radiculopathy

The Veteran essentially maintains that he has nerve damage in his lower extremities due to herbicide agent exposure in service.  However, upon review of the evidence of record, the Board is granting service connection based on a secondary theory of entitlement.  As such, the Veteran's claimed exposure to herbicides will not be addressed at this time. 

Initially, the Board notes that a June 2017 rating decision granted service connection for degenerative arthritis of the lumbar spine.  

Service treatment records dated in July 1974 indicate that the Veteran had low back pain that was radiating around the right side of the groin.  In an April 1975 service treatment record, the Veteran was noted to have back pain for 2 years with radiation to the right leg.  

Following service separation, VA treatment records dated in December 1993 show complaints of back pain and left hip pain.  

The evidence also includes an August 1995 examination from Dr. H. D. from the Bay Area Medical Rehab Center.  During the evaluation, the Veteran reported back pain with bilateral leg weakness.  Dr. H. D. indicated that the Veteran's primary symptoms were low back pain with radiating pain to both legs and knees.  The pain was described as shooting and throbbing with weakness.  Dr. H. D. performed an evaluation and indicated that the Neri's Bowing sign was present and fairly constant in lumbar radiculopathy and may also be present in sciatic peripheral neuropathy.  Diagnoses of radicular symptoms to the left lower extremity and lumbar radiculitis to the buttocks and legs were noted.  

Treatment records from the Veteran's correctional facility dated in August 2007 shows that the Veteran was noted to need the bottom bunk as he reported weakness in his legs.  In a March 2012 record, the Veteran complained of chronic left leg pain and hip pain with numbness in both upper legs.  A December 2011 treatment note indicates a diagnosis of peripheral neuropathy.  In a June 2016 treatment record, the Veteran was seen for complaints of back pain.  Upon examination, the Veteran had tender bilateral lumbar paraspinal muscles with several spams noted.  Straight leg raise was positive on the left side.  A diagnosis of chronic lumbar pain was noted with "L5 radiculopathy."

Upon review of the record, the Board finds that the Veteran has competently and consistently reported bilateral lower extremity radiculopathy symptoms both during and after service separation.  The Veteran has specifically been diagnosed with lumbar radiculopathy and radiculitis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral lower extremity radiculopathy is secondary to his service-connected lumbar spine disability.  As such, service connection is warranted.  38 C.F.R. § 3.102.

    Service Connection Analysis for Orthostatic Hypotension (Claimed as Seizure Disorder)
    
The Veteran also maintains that he had various episodes of dizziness and passing out during service.  He has reported that he continues to have these episodes and seeks service connection for a seizure disorder. 

In an April 1975 service treatment record, the Veteran complained of several episodes of dizziness when sitting in the mess hall.  In a July 1975 service treatment record, the Veteran was noted to have hit his head on a windshield.  The Veteran complained of slight vertigo.  In a February 1977 service treatment record, the Veteran reported that he felt dizzy when climbing stairs and lost consciousness for about 1-2 minutes.  The physician indicated that the Veteran "most likely" had a seizure disorder with no clear cut etiology.  Following the Veteran's period of honorable service, in July 1981, the Veteran was seen for dizziness when standing up.  He was diagnosed with orthostatic hypotension.  In September 1982, the Veteran was seen for dizziness and passing out.  In June 1981, the in-service physician ruled out seizures.  

The Board notes that "orthostatic hypotension" is defined as a form of low blood pressure that happens when a person stands up from sitting or lying down.

In a February 2009 treatment record from the Veteran's correctional facility, the Veteran was noted to require the bottom bunk as he had a history of "passing out."  In March 2010, the Veteran stated that he felt "very dizzy."  In June and July 2010 treatment record, the Veteran reported feeling a dizzy sensation and whirling.  A December 2014 treatment records show a diagnosis of orthostatic hypotension.  See also January 2015 treatment record from correctional facility (again noting a diagnosis of orthostatic hypotension). 

Despite VA's inability to obtain a VA examination for the Veteran's fainting spells and dizziness due to his incarceration, the Board finds that the evidence shows consistent episodes of dizziness and loss of consciousness, both during service and following service separation.  Indeed, the Veteran was diagnosed with orthostatic hypotension immediately following his period of honorable active duty service.  Moreover, the Veteran was recently diagnosed with orthostatic hypotension in December 2014.   

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's orthostatic hypotension (claimed as a seizure disorder) was incurred in service.  As such, service connection is warranted.  38 C.F.R. § 3.102.


    Service Connection Analysis for Erectile Dysfunction (Claimed as Impotency)
    
The Veteran maintains that he has been impotent since his period of active duty service. 

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction first manifested in service and was incurred in service.  His service treatment records include a June 1972 note where the Veteran reported an inability to maintain an erection.  Following service separation, in an April 1996 treatment record from the Urology Clinic of Enterprise, the Veteran was noted to have erectile dysfunction.  
In an October 2010 statement, the Veteran indicated that he had remained impotent since 1974.

Despite VA's inability to obtain a VA examination for the Veteran's erectile dysfunction due to his incarceration, the Board finds that the evidence shows consistent complaints and reports to medical professionals regarding the Veteran's erectile dysfunction, both during service and following service separation.    

The Board finds that symptoms associated with erectile dysfunction are also capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's erectile dysfunction first manifested in service and was incurred in service.  As such, service connection is warranted.  38 C.F.R. § 3.102.


    Service Connection Analysis for a Gastrointestinal Disorder
    
The Veteran maintains that he has a gastrointestinal disorder that first manifested during his period of active duty service. 

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's gastrointestinal disorder, currently diagnosed as GERD, first manifested in service and was incurred in service.

Service treatment records include an April 1975 record where the Veteran complained of epigastric burning.  He was also seen on several occasions for epigastric pain and was diagnosed with peptic ulcer disease.  

Following service separation, treatment records from the Veteran's correctional facility dated in September 2008 show a diagnosis of GERD.  In June, July, and September 2011 records, the Veteran complained of burning in his throat and trachea.  He was prescribed Zantac and Prilosec.  In an October 2010 statement, the Veteran indicated that he had a stomach condition since service.  

Despite VA's inability to obtain a VA examination for the Veteran's gastrointestinal disorder due to his incarceration, the Board finds that the evidence shows consistent complaints and reports to medical professionals regarding the Veteran's gastrointestinal symptoms, both during service and following service separation.    

The Board finds that symptoms associated with gastrointestinal disorders are also capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's GERD first manifested in service and was incurred in service.  As such, service connection is warranted. 38 C.F.R. § 3.102.
    
    Service Connection Analysis for Eye Disability

The Veteran essentially contends that he has an eye disability (claimed as burning eyes). 

However, upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not meet the threshold element of the service connection claim as he has not been diagnosed with a disability manifested by symptoms of burning in the eyes. 

Service treatment records include an August 1976 note where the Veteran was noted to have transmission fluid in his right eye.  He reported burning in the right eye and blurred vision.  Vision was intact (20/20) and the impression was a second degree chemical irritation.  There are no other service treatment records that specifically address the Veteran's symptoms of "burning eyes."

Treatment records from the Veteran's correctional facility include an eye examination dated in April 2010.  The Veteran's vision without glasses was 20/50 in both eyes.  There was no indication of any symptoms of a burning sensation.   In an August 2008 treatment note, the Veteran complained of itchy eyes and ears; however, no diagnoses were rendered.  

The Board also considered the Veteran's statements regarding his complaints of burning eyes.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with vision, such as a burning sensation of vision loss, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an eye disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Moreover, the Board finds that "burning eyes", without a diagnosed or identifiable underlying malady or condition, are not disabilities for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability). 

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed disability manifested by burning eyes.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  

Because the preponderance of the evidence is against the claims for service connection for a disability manifested by burning eyes, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

    Service Connection Analysis for a Respiratory Disorder

The Veteran essentially contends that he has a respiratory disorder, to include chronic cough that is related to service. 

However, upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a respiratory disability manifested by symptoms of chronic cough. 

Service treatment records are absent for any complaints, treatment, or diagnosed of a respiratory disorder. 

Treatment records from the correctional facility include an August 2011 diagnostic imaging report of the Veteran's chest.  Clinical findings showed that the lungs were clear and hyperlucent.  There were no pleural effusions.  The heart was also normal in size and morphology.  The visualized pulmonary arteries were normal with no pulmonary vascular congestions.  Chest x-rays in November 2015 showed grossly clear lungs with no acute cardiopulmonary findings and the exam was "stable." 

The Board also considered the Veteran's statements regarding his complaints of a chronic cough and a respiratory disorder.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with respiratory disorders, such as a cough, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Moreover, the Board finds that "chronic cough", without a diagnosed or identifiable underlying malady or condition, are not disabilities for VA compensation purposes.  See Sanchez-Benitez, supra. 

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed respiratory disability.  As noted above, in the absence of proof of a present disability there can be no valid claim.  Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



    Service Connection Analysis for a Bilateral Knee Disorder

The Veteran essentially contends that he has a bilateral knee disorder that is related to service. 

However, upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a knee disability. 

In a June 1980 service treatment record, the Veteran was noted to have right knee pain since hitting his knee in October 1979.  A diagnosis of chronic bursitis of the right knee was noted.  After physical therapy in July 1980, the Veteran's was noted to have improved and there were no complaints at the time.  

Post-service treatment records, to include VA and the correctional facility records, do not include a diagnosis of a knee disability. 

The evidence also includes an August 1995 examination from Dr. H. D. from the Bay Area Medical Rehab Center.  Although the Veteran reported pain and weakness in his legs and knees, this was found to be related to the Veteran's bilateral lower extremity radiculopathy.  A separate diagnosis pertaining to the knees was not provided by Dr. H. D. 

The Board also considered the Veteran's statements regarding his complaints of a knee disorder.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with his knees, such as a pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a knee disorder.  See Kahana, supra.  

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed knee disability.  As noted above, in the absence of proof of a present disability there can be no valid claim.  Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

    Service Connection Analysis for a Left Index Finger Disorder

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a left index disability. 

Service treatment records do not contain any complaints, diagnoses, or treatment for a left index finger disorder. 

Post-service treatment records, to include VA and the correctional facility records, do not include a diagnosis of a left index finger disability. 

The evidence also includes an August 1995 examination from Dr. H. D. from the Bay Area Medical Rehab Center.  At the time of the evaluation, the Veteran did not report any symptoms or injuries relating to his left index finger. 

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed left index finger disability and therefore does not meet the threshold element of his claim.  Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

    Service Connection Analysis for a Cervical Spine Disorder

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a cervical spine disability during the appeal period.  

Service treatment records do not contain any complaints, diagnoses, or treatment for a cervical spine disorder. 

The evidence includes an August 1995 examination from Dr. H. D. from the Bay Area Medical Rehab Center.  During the evaluation, the Veteran reported occasional neck pain.  An imaging report at that time showed flexion and extension intersegmental abnormalities at C2-C7.  These findings were noted to be the result of a tissue injury and/or joint dysfunction.  Under the diagnosis section of the report, Dr. H. D. did not include any disabilities associated with the cervical spine. 

Post-service treatment records, to include VA and the correctional facility records, do not include a diagnosis of a cervical spine disability. 

The Board has also considered the Veteran's statements regarding his complaints of a spine disorder.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with a cervical spine disorder, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a spine disorder.  Moreover, the Board finds that "pain", without a diagnosed or identifiable underlying malady or condition, is not a disability for VA compensation purposes.  

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed cervical spine disability.  As noted above, in the absence of proof of a present disability there can be no valid claim.  Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

    Service Connection Analysis for Hair Loss Disability

The Veteran essentially contends that he has a disability manifested by hair loss on his lower extremities due to exposure to herbicide agents in service.  See October 2010 statement.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a disability manifested by hair loss of the lower extremities. 

The record reflects that the Veteran's service treatment records are absent for any indication or complaints of hair loss of the legs.  Following service separation, treatment records from VA and the Veteran's private physicians (including the correctional facility) do not show a diagnosis pertaining to hair loss of the lower extremities.  

The Board considered the Veteran's statements regarding his complaints of hair loss due to herbicide exposure.  As a lay person, the Veteran is competent to relate observable symptoms such as hair loss, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a medical disorder manifested by hair loss.  Moreover, the Board finds that "hair loss, without a diagnosed or identifiable underlying malady or condition, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability). 

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed disability manifested by hair loss of the lower extremities.  Because the preponderance of the evidence is against the claim for service connection for a disability manifested by hair loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

    Service Connection Analysis for a Skin Disability

The Veteran essentially contends that he has a skin disability manifested by epidermal lesions of the skin.    

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not been diagnosed with a disability manifested by epidermal lesions of the back. 

Service treatment records are absent for any indication or complaints of epidermal lesions on the back.

In a May 2010 treatment record, the Veteran was noted to have a mole on his left upper back.  The Veteran complained that the mole was sore, but there was no previous history or treatment noted.  An October 2010 indicated that the Veteran underwent an excision of a mole to the left upper back.  He was treated with a cream.  There was no indication of any epidermal lesions or complaints of a skin disorder at that time. 

The Board also considered the Veteran's statements regarding his complaints of epidermal lesions of the back.  As a lay person, the Veteran is competent to relate observable skin symptoms, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a skin disorder.  Moreover, the Board finds that a painful mole, without a diagnosed or identifiable underlying malady or condition, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability). 

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed skin disability.  Moreover, to the extent that the Veteran claims service connection for a mole, there is no evidence of a mole in service and no competent nexus between service and any current mole.

Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.





Service Connection Analysis for Anxiety Disorder with Sleep Impairment (Claimed as Insomnia)

Having reviewed the evidence of record, the Board finds that service connection for anxiety disorder and sleep impairment (claimed as insomnia) as separate from the Veteran's currently service-connected PTSD is not warranted.  

Essentially, the weight of the medical evidence indicates that the Veteran's anxiety and sleep impairment are manifestations of his currently service-connected PTSD. 

The Veteran was afforded a VA examination in November 2012.  At that time the examiner noted that the Veteran continued to struggle with his PTSD.  He reported several additional stressors and the examiner stated that it appeared that the Veteran's PTSD symptoms were more severe than was the case in the past. Specifically, the symptoms noted included anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner further remarked that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Notably, the Veteran's currently assigned 50 percent rating was granted based in part, on the Veteran's additional symptoms of anxiety and sleep impairment.  See November 2015 Board decision (granting a 50 percent rating for PTSD).  Thus, to the extent that the anxiety disorder with sleep impairment have been complained of or otherwise documented, the Board finds that it is part and parcel of the Veteran's service-connected PTSD disability and is being compensated as part of his disability evaluation for this condition.  Accordingly, in the present case, service connection is not warranted on an independent basis for these problems. 

It is important to recognize that the Veteran is not entitled to be compensated twice for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

The Veteran's anxiety disorder with sleep impairment encompasses the same symptomatology as, and cannot be separated from, the Veteran's already service-connected PTSD and the Veteran has already been fully compensated for this disability.  Absent evidence of a psychiatric disorder with distinct symptomatology, service connection cannot be granted as such an award would be duplicative of his already service-connected PTSD and would amount to impermissible pyramiding.

Any issue as to a separate and distinct disability rating for anxiety disorder with sleep impairment (claimed as insomnia) can be accomplished by way of an increased rating claim for PTSD.  Accordingly, the Board finds that the claim of entitlement to service connection for anxiety disorder with sleep impairment (claimed as insomnia) must be denied.

ORDER

Service connection for a jaw disability, to include TMJ, is granted.  

Service connection for bilateral lower extremity radiculopathy, to include as secondary to the service-connected lumbar spine disability (claimed as nerve damage to the lower extremities) is granted.

Service connection for orthostatic hypotension (claimed as a seizure disorder) is granted. 

Service connection for erectile dysfunction (claimed as impotency) is granted. 

Service connection for a gastrointestinal disorder, diagnosed as GERD (claimed as peptic ulcer disease, gastral indigestion, and stomach condition) is granted.

Service connection for an eye disability, manifested by a burning sensation (claimed as burning eyes) is denied. 

Service connection for a respiratory disorder, to include chronic cough, is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a left index finger disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for hair loss of the lower extremities is denied.

Service connection for epidermal lesions of the back is denied.  

Service connection for anxiety disorder with sleep impairment (claimed as insomnia) is denied.


REMAND

Remand is necessary to afford the Veteran a VA examination or, alternatively, to obtain a medical opinion with regard to the etiology of claimed headaches.

A July 1972 service treatment record noted that the Veteran complained of headaches.  In a following July 1972 service note, it was indicated that the headaches were unrelated to the Veteran's eyes.  In a July 1975 service treatment record, the Veteran was noted to have hit his head on a windshield.  The Veteran complained of slight vertigo.  In a February 1977 service treatment record, the Veteran reported that he felt dizzy when climbing stairs and lost consciousness for about 1-2 minutes. 

Following service separation, a VA medication list dated in August 1985 notes that the Veteran was prescribed Tylenol for headaches in August 1985 for 8 consecutive days.  The evidence also includes an August 1995 examination from Dr. H. D. from the Bay Area Medical Rehab Center.  During the evaluation, the Veteran reported having headaches.  The Veteran also indicated that pain from his jaw would sometimes radiate into his head. 

The Veteran has not yet been afforded a VA examination regarding the etiology of his headaches.  As noted, VA has made numerous requests and attempts to afford the Veteran examinations despite his incarceration; however, all attempts have been futile.  

Specifically, in a September 2007 remand, the Board instructed the RO to schedule the Veteran for a VA examination for his jaw disability.  The RO was instructed that if examination of the Veteran at a VA facility was not feasible, it should request the medical personnel at the detention facility where the Veteran was being held to examine him.  The RO was further directed that if that was not feasible or if the request was refused, then a note to that effect was to be placed in the claims folder. It appears that the RO attempted to provide the Veteran with a medical examination at a VA facility in January 2008, but state prison officials would not permit him to leave to attend the examination.  The evidence also indicates that VA requested to perform the examination at the prison, but was informed that the prison system could not accommodate the Compensation and Pension Record Interchange system. A note of that exchange was accordingly placed in the claims file.  However, the RO did not ask officials at the state correctional facility whether their medical staff could provide the Veteran with a medical examination that was adequate for VA purposes.  As such, the claim was again remanded in June 2011.  

Pursuant to a November 2015 remand, the Board instructed the RO to again schedule the Veteran for a VA examination.  The RO was specifically instructed to contact the appropriate person, to include Ms. P. (See December 2014 email included in May 2015 correspondence), to arrange for examination of the Veteran at a VA facility or at the correctional facility, or at another facility deemed appropriate.  In a March 2016 Report of Contact, it was noted that a C&P exam service employee contact the warden at the correctional facility and was informed that the Veteran was not able to be transported to a VA facility for a VA examination due to his incarceration.  Further, the warden stated that VA examinations could not be conducted by in-house medical personnel.  These were guidelines followed by the State of Alabama regarding incarcerated veterans.  

In a September 2016 letter from the Veteran's former representative, it was indicated that on May 31, 2016, contact was made with Ms. P. at the correctional facility.  At that time she indicated that the warden would not allow the Veteran to be transported to a VA facility; however, a VA examination could be conducted at the correctional facility assuming the required security checks were conducted.  

In a June 2017 letter to VA, the Veteran's former representative indicated that he had spoken to the Easterling Prison and they had indicated that they would transport the Veteran to the VA medical center for his examination.  

In August 2017, VA contacted the warden at the correctional facility; however, the warden could not make a decision to transfer the Veteran from the prison to the VA medical center.  The warden referred the VA employee to the Commissioner's office.  The RO contacted the Commissioner's office, but no response was received.  See emails dated in September 2017.  Given that this issue is highly dependent on the Veteran undergoing a VA examination (to determine the current nature and etiology) of his claimed headache disability, the Board finds that another effort should be made to contact the Commissioner's office to receive a clear decision as to whether the correctional facility is able to transport the Veteran to a VA medical center to undergo an examination.  

If the Veteran is not permitted to leave the correctional facility, or if a response is not received by the Commissioner's office within a reasonable time, the AOJ should obtain a medical opinion from a qualified medical professional to address whether the Veteran's headaches were incurred in service or are secondary to a service-connected disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make additional attempts to contact the Commissioner's Office (see 09/22/2017 email) to clarify whether the Easterling correctional facility is able to transport the Veteran to a VA medical center to undergo an examination.  All efforts undertaken by the AOJ should be documented in a memorandum associated with the claims file.

2.  If the Veteran is permitted to attend a VA examination, schedule an appropriate examination for the Veteran's headaches.  

If the Veteran is not permitted to attend a VA examination, obtain a medical opinion from an appropriate medical professional.

In either case, the examiner must review the entire claims file and the examination report should note that review.  

The examiner should then address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches were incurred in service or are otherwise etiologically related to any incidents of the Veteran's period of active service from February 1968 to October 1979.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are either caused or aggravated by a service-connected disability, to include TMJ, residuals of a fractured nose, orthostatic hypotension, and/or PTSD.

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2.  Thereafter, readjudicate the issue of entitlement to service connection for headaches, to include as due to a service-connected disability.  If the benefit remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


